DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8-9, and 15-18 are under examination, with claims 4-5 and 10-14 withdrawn as drawn to a non-elected invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  "the same mold" should read "a same mold".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert et al. (US 2005/0103821), hereinafter Bossert, in view of Murai et al. (US 2014/0361455), hereinafter Murai.
Regarding claims 1, 3, and 15-18, Bossert discloses a method of producing a vehicle such that the method would be “during production of a vehicle component,” using a body component (“base plate”) (Figs. 5, 7, par. 0018, 0020) (the reference directly teaches that VII in Figs. 5 and 7 are related in par. 0020), where the component has a reference point system (14, 
Regarding the plastic material, Murai discloses a similar method of producing a similar part used for aligning a component of a motor vehicle that comprises a fiber-reinforced (Murai, par. 0062) plastic (different types are listed in Murai, par. 0063), demonstrating that such a material was known in the art as suitable for the production of motor vehicle components, and an appropriate substitute for the materials as discussed in Bossert. One of ordinary skill in the art could have produced such a component as discussed in Bossert, using fiber, and a resin, as discussed by Murai, and predictably produced a similar product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further include a plastic material, as is claimed, as a substitute of the sheet material presented by Bossert above.  
	With respect to a “third” reference point as in claims 1 and 16, the combination does not appear to explicitly disclose using “only” three reference points as is now claimed. However, it has been held that the duplication of parts, in the absence of unexpected results, supports a case of prima facie obviousness. It also has been held that omission of an element with a corresponding loss of function (as would be the case if reducing the number of reference points) is also indicia of a case of prima facie obviousness. Applicant has not provided evidence that the number of reference points is critical, or provides any unexpected results over the prior art. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective 
With respect to the mold, Bossert/Murai does not explicitly disclose that the FRP component is produced by molding it on a mold having shaping elements as claimed. 
However, Murai discloses a similar method of producing a part for positioning a vehicle component, which explicitly states that the part is a FRP reinforced material (Murai, abstract) and can be molded as claimed, which necessarily includes features such as those recited in claim 3 (in order to produce the depressions on the object, the mold must inherently or obviously would have been produced to have these features in these shapes). 
Bossert/Murai discloses a “base” process in that it produces a component that is used for aligning other components onto a motor vehicle assembly. Murai discloses an “improvement” to the base process as discussed by Bossert in that it produces its part, specifically by using a mold (Murai, Figs. 3A-3C show protrusions which are interpreted as equivalents to the “shaping elemetns” or “inserts, inlays, or onserts” of claims 3, 17-18), while Bossert/Murai is silent on how it produces the part in its disclosure as discussed above. One of ordinary skill in the art could have applied the known “improvement” of molding the part, in order to produce a part similar to that of Bossert/Murai with predictable results and have a reproducible shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to have included a mold, to mold the part, before aligning and placing it onto/into a vehicle frame for assembly.  
Regarding claim 8, Bossert/Murai discloses the subject matter of claim 1 as discussed above, and further discloses (from Murai) includes the FRP material (Murai, par. 0172), as 
Regarding claim 9, Bossert in view of Murai discloses the method of claim 8 as discussed above but does not explicitly disclose that the structure is a laminate or sandwich composite as is claimed. 
However, Murai further discusses that the produced part is a composite with a sandwich structure in at least one embodiment (Murai, par. 0169), and a sandwich composite is a species of the already-described FRP composite material (Murai, abstract). It has been held that the selection of a known material based on its intended use supports a case of prima facie obviousness. Murai demonstrates that sandwich composites are known materials for this purpose of producing vehicle component as recited in the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the composite is a sandwich composite, as claimed.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive or moot in view of the updated rejections above which are considered to address the amended portions of the claims.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742